DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to a species non-elected without traverse.  Accordingly, claims 10-12 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note: The examiner made several attempts to contact the applicant to discuss the minor informalities, but was unsuccessful. See the attached copy of the email correspondences. However, because the amendments do not change the scope of the claims, the examiner is proceeding with the examiner’s amendment to correct the minor informalities.

The application has been amended as follows: 

In claim 1, line 13, “expanding member” has been deleted and --expanding portion-- inserted therefor. 

In claim 9, line 4, “of;” has been deleted and --of:-- inserted therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774